Citation Nr: 1210461	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the Veteran's claim of entitlement to service connection for PTSD.



FINDINGS OF FACT

1. The Veteran's in-service stressors are related to his fear of hostile military or terrorist activity and are consistent with the circumstances of his service.

2. A VA psychiatrist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's contention that he developed PTSD as a result of his active duty service.  

As a preliminary matter, the Board finds that VA has substantially satisfied its duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

The Veteran generally contends that his PTSD is related to stressful events that occurred while he was stationed at Dong Ha in Vietnam.  On private medical examination in 2009 and on VA examination in 2011, the Veteran described being afraid for his life while he was stationed in an area of Vietnam that saw frequent combat.  He stated that during his tour he came under enemy fire on numerous occasions and witnessed the serious injuries and deaths of his fellow soldiers and friends.  The Veteran reported that during trips to Quan Tri for vehicle parts, his motor pool would often encounter dead bodies that had been laid out by enemy forces to serve as warnings, and on at least one occasion, the motor pool was forced to run over the enemy blocking the road.  The Veteran also recalled a specific incident where he was horrified to learn that immediately after he had helped his friend refuel his tank, his friend was killed by an enemy attack on the tank.  The Veteran reported that his duties included transporting dead bodies to different locations, which exposed him to the smell of rotting flesh, and he states that this smell haunts him to this day.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2011).  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat or the fear of hostile military or terrorist activity, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other credible evidence which supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  As the Veteran's stressors in the instant case are consistent with fear of hostile military activity, these amendments are applicable to the Veteran's appeal.  38 C.F.R. § 3.304(f)(3) (2011) (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).

Service personnel records (SPRs) reflect that the Veteran's military occupational specialty was Vehicle Repairman.  On examination and in written statements, the Veteran reported that his duties included working as a mechanic, driving trucks, and hauling corpses.  The Veteran described going out on patrol, performing guard duty, and being in charge of a motor pool that travelled to Quan Tri for vehicle parts.  

For the purpose of service connection for PTSD, the Board finds that the stressors reported by the Veteran are credible and consistent with the type of stressors contemplated by 38 C.F.R. § 3.304(f)(3) and are also consistent with the places, types, and circumstances of the Veteran's service.  The Board finds the Veteran's assertions with respect to experiencing enemy attacks and casualties while stationed at Dong Ha are credible, and notes that nothing in the record contradicts the Veteran's statements.  In addition, although not documented in the Veterans' SPRs, it is within reason that the Veteran's duties as a Vehicle Repairman would have included driving a motor pool to obtain parts, transporting fellow soldiers, and potentially encountering hostile enemies.  Because the reported stressors are consistent with the types of stressors contemplated by 38 C.F.R. § 3.304(f)(3), and with the places, types, and circumstances of his service, and credible, the Board finds that the Veteran's lay testimony is sufficient to establish the occurrence of the reported in-service stressors.

The remaining question before the Board, therefore, is whether a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom the VA has contracted, has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  A review of the record reflects that on VA examination in March 2011, the examiner, a licensed psychiatrist, diagnosed the Veteran with PTSD based upon his reported stressors.  In this regard, the Board notes that the examiner summarized the various stressors reported by the Veteran as "combat trauma," and listed examples of the Veteran's reported stressors, such as witnessing death and serious injury, running over the enemy, picking up and transferring dead bodies, and the smell of rotting flesh.  Although the record does not directly reflect that the Veteran engaged in combat with the enemy, the Veteran's stressors, as described, relate to fear of hostile military activity, and the Board finds such stressors credible.  

As the Veteran reports in-service PTSD stressors related to fear of hostile military activity, and such is consistent with the circumstances of his service, and a VA psychiatrist has confirmed that these stressors support a diagnosis of PTSD, the Board concludes that service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.




____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


